Citation Nr: 1543974	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for toes with hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery.

2. Entitlement to an initial rating greater than 10 percent for toes, status post left little toe and 2nd toe surgery with residual of moderate osteoarthritis at the left great metartarso-phalangeal joint.
 

REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  In May 2013, February 2014, September 2014, and March 2015, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A copy of the transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.  A June 2015 VA treatment note reveals that the Veteran is now in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA).  The note does not indicate what disabilities were the basis of the award of SSI, but considering the Veteran's prior complaints regarding the impact of his service-connected bilateral foot disabilities on his work, the Board can only presume that the SSA records are relevant to his initial rating claims.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188   (2002); Baker v. West, 11 Vet. App. 163, 169   (1998). Thus, the appeal must be remanded so that records from SSA may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request records related to any application for disability benefits from SSA   All requests and responses, positive and negative, must be documented in the claims file.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the July 2015 supplemental statement of the case (SSOC).  If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a Decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



